The appellant was convicted for the murder of Deputy Sheriff Ortiz in Dimmit County and his punishment assessed at fifteen years in the penitentiary.
It is a companion case to that of Serrato, 171 S.W. Rep., 1133 et seq., and others heretofore decided by this court. There is no statement of facts, nor any bill of exceptions, and not even a motion for a new trial in this case. There is no question whatever raised which can be reviewed.
Like several others of these cases, the judgment and sentence does not follow, as plainly required, our indeterminate sentence law. It is passing strange to us why this is not done in the court below. The clerk ought and should be required to enter the sentence in accordance with the law. The attorneys, both for the State and the appellant, should see that that is done, and why the trial judge will approve a sentence without following this law, we can not understand. Their failure to follow the law entails considerable labor upon the officers of this court to correct their manifest error, while only a few words in the sentence in the court below would be necessary to make it conform to the statute. It is necessary in this case for the sentence to be so reformed as to comply with the indeterminate sentence law, and so reformed the judgment will be affirmed.
Affirmed.